Exhibit 10.2

 

Sara Lee Corporation   Internal Communications

 

Date    January 22, 2008 From    Stephen Cerrone To    Theo de Kool Subject   
Amendment to Letter of Understanding

For good order sake, I felt it was prudent to update your Letter of
Understanding, dated April 26, 2002, regarding:

 

  •  

the length of your assignment with Sara Lee Corporation, Downers Grove,
Illinois;

 

  •  

stock options

 

  •  

mobility premium

 

  •  

host housing

 

  •  

income taxes

Assignment Length

According to the original Letter of Understanding, your assignment was effective
January 1, 2002, with the expectation that your assignment was anticipated to
last for five years. This letter amends your original letter regarding the
length of your assignment. The length of your assignment will be reviewed
annually on December 1 of each year.

Stock Options

The original Letter of Understanding only refers to stock options as the vehicle
to deliver long-term incentives; however, the long-term incentive program has
been modified and may continue to change in the future. You will be eligible for
the long-term incentive program on the same basis as other similarly situated
executives.

Mobility Premium

The original Letter of Understanding provided for a mobility premium to be paid
as an allowance for the duration of your assignment. Effective September 1, 2002
the mobility premium was rolled into your base salary and thus is no longer
provided as a separate allowance. Therefore this section no longer applies to
your assignment.

Host Housing

According to the original Letter of Understanding, the company provided you with
housing and furnishings during your assignment. The company also paid for real
estate property taxes, insurance, lawn service, snow removal and upkeep of your
residence. Effective July 1, 2007, in place of all the items noted above, you
have been provided with a monthly housing allowance of USD 16,700, grossed-up
for applicable U.S. taxes.

 

1



--------------------------------------------------------------------------------

Income Taxes

According to the original Letter of Understanding, you were responsible for a
hypothetical effective income tax rate that was determined by applying your
pre-assignment Dutch, Swiss and U.S. employment contracts. Effective February 1,
2005, this hypothetical tax obligation was updated and you are currently
responsible for a fixed 35% U.S. federal and 3% Illinois state income tax on
Sara Lee salary, bonus and supplemental income.

The other specifics included in the original Letter of Understanding remain in
effect and are documented in the attachment.

Please sign and return one copy of this acknowledgment to me for our files.

 

Acknowledged: /s/ L.M. de Kool   Date: January 31, 2008  

 

CC:    Brenda Barnes    Dan Ryan    Faye Jaraczewski

 

2



--------------------------------------------------------------------------------

Theo de Kool Assignment Provisions Re-cap (From Letter of Understanding, dated
April 26, 2002)

Annual Incentive Program

Continue to participate in the Annual Incentive Program.

Cost of Living Differential

To help balance the cost differences that may exist between The Netherlands and
the U.S., a cost of living differential is typically provided. In lieu of
receiving a differential that would fluctuate based upon the difference in costs
of goods and services between the Netherlands and the U.S. and exchange rates,
you have opted to receive a fixed differential in the amount of $40,000 per
annum/ $3,333 per month. You will begin receiving this differential when you
move into your permanent residence in Chicago. This differential will be
discontinued when you move out of that residence or transition to a local
compensation package.

Utilities

If utilities are not paid directly by Sara Lee Corporation, Sara Lee will
reimburse them to you. The reimbursement would be made through payroll and
covers the actual utility expenses incurred. You would then make payment
directly to the utility provider. Reimbursable utility costs do not include
telephone and cable television.

Automobile

An automobile will be provided to you while on assignment in Chicago in
accordance with the Sara Lee Corporation Executive Car Policy.

Employee Benefit Plans

During your international assignment, you will continue to participate in the
Dutch health and medical coverage plan. Should it become necessary, medical,
dental, life and disability insurance will be provided.

During your assignment, you will participate in the U.S. social system. You will
no longer participate in the Dutch social system.

Retirement Plans

While in the U.S. you will be eligible to participate in the U.S. retirement
plans, i.e. pension, 401(k) and ESOP. During this time you will be regarded as a
deferred pensioner under the Dutch pension scheme. Additional details about this
status can be provided.

At the end of your assignment, the company will prepare a comparison of the
pension benefits you would have accrued under the Dutch pension plan had you
remained in that plan and earned the compensation you actually earned while on
this assignment in the U.S. vs. the benefits you actually accrued under the U.S.
retirement plans while on this assignment. To the extent that the combined
benefits (i.e., your accrued Dutch pension benefit prior to this assignment plus
the U.S benefits accrued while on this assignment) are less than what your Dutch
pension would have provided had you remained in The Netherlands and received the
same compensation you received while in the U.S., the company will make up the
difference through a supplemental pension arrangement.

Emergency Leave

In the event of the death or any serious illness or injury involving a member of
your family, Sara Lee Corporation will reimburse you, your spouse and other
family members on assignment in Chicago for the costs of round-trip
transportation from Chicago to The Netherlands.

 

3



--------------------------------------------------------------------------------

Vacation/ Home Leave

You will receive the same number of vacation days as you are entitled to under
the SL/DE vacation policy. In addition, your home leave entitlement is one week.
You will be reimbursed for actual and reasonable transportation costs for you
and those family members who accompany you to Chicago in accordance with the
Corporate Travel Policy. This reimbursement is based upon round-trip, direct
airfares between Chicago and Amsterdam. You are responsible for living expenses
during home leave.

One home leave can be taken anytime during a 12-month period; however, home
leave is typically not taken within four months of a scheduled repatriation.
Home leave cannot be exchanged for vacation trips or cash and does not
accumulate from year to year. Home leave should be timed with a business trip,
or a trip to home country operations should be made during the home leave.

Relocation/Moving Costs

You will be reimbursed for the moving costs you incur in accordance with the
relocation guidelines contained in the current policy manual.

If it is later determined that you will not be returning to The Netherlands
following this assignment or other circumstances warrant the sale of your
primary residence, the company will provide home sale assistance through your
home country relocation policy. An appropriate member of executive management
must approve home sale assistance. In addition, any tax implications (home or
host country) resulting from the sale of your principle residence while on
assignment will not be covered by the company.

In addition, Sara Lee Corporation will pay for the storage of any furniture and
other personal belongings that you choose not to ship or retain in your home in
The Netherlands for the time you are on assignment. This includes insurance and
redelivery to your home in The Netherlands.

Repatriation

At the end of your assignment, Sara Lee Corporation will cover the cost of
relocating you and your family to The Netherlands. Should your employment be
terminated involuntarily during the course of your assignment, Sara Lee
Corporation will cover the cost of relocating you and your personal effects to
The Netherlands. These expenses will be paid by the company only if they occur
within three months after the effective date of the separation and providing
another employer is not paying for your relocation at the same time. In the
event of voluntary resignation, you forfeit your right to this coverage unless
the company determines that the circumstances of the resignation warrant some
consideration.

Severance would be paid in accordance with Sara Lee Corporation’s severance plan
provisions for your position and level in coordination with the customary
severance arrangements in The Netherlands.

In the event of involuntary separation involving discharge because a criminal or
dishonest act has been committed (including but not limited to embezzlement,
theft of company goods or property, etc.), the above treatment will not apply
and the company will take whatever action is appropriate.

 

4